This is a suit on a note and to foreclose a real estate mortgage securing the same. The trial court ordered the property sold with appraisement, and thereafter corrected its order nunc pro tunc to show that appraisement is waived according to the terms of the mortgage which was attached to the petition in error as exhibit B.
In the brief of plaintiff in error it is not denied that the mortgage contained the provision "appraisement waived," and that the court entered the proper order nunc pro tunc correcting the original journal entry, and the objection to the journal entry is purely technical.
We are of the opinion that the appeal should be dismissed as without merit and taken for delay only. We have held that when a motion to dismiss has been filed by the defendant in error, and by a reading of the brief of plaintiff in error it is shown that there is no issue presented to this court, the appeal will be dismissed as without merit and taken for the purpose of delay only.
The appeal is dismissed.
OSBORN, C. J., BAYLESS, V. C. J., and PHELPS, CORN, and HURST, JJ., concur.